             Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 1 of 9



 1   JEFFREY M. DAVIDSON (SBN 248620)
     PHILLIP WARREN (SBN 89744)
 2   COVINGTON & BURLING LLP
 3   Salesforce Tower
     415 Mission Street, Suite 5400
 4   San Francisco, California 94105-2533
     Telephone: (415) 591-6000
 5   Email: jdavidson@cov.com
     Email: pwarren@cov.com
 6

 7   Attorneys for Defendants SK Energy Americas, Inc.,
     SK Trading International Co., Ltd., and
 8   David Niemann

 9   MICHAEL E. MARTINEZ (pro hac vice)
     LAUREN NORRIS DONAHUE (pro hac vice)
10
     K&L GATES LLP
11   70 W. Madison St., Suite 3300
     Chicago, Illinois 60602
12   Telephone: (312) 372-1121
     Email: michael.martinez@klgates.com
13   Email: lauren.donahue@klgates.com
14
     Attorneys for Defendants SK Energy Americas, Inc. and
15   SK Trading International Co., Ltd.

16
                                  UNITED STATES DISTRICT COURT
17
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                       SAN FRANCISCO DIVISION
19
                                                             Case No.: 3:20-cv-03131-JSC
20    IN RE CALIFORNIA GASOLINE SPOT
      MARKET ANTITRUST LITIGATION                            THIRD SUPPLEMENTAL BRIEF IN
21
                                                             SUPPORT OF MOTION TO DISMISS FOR
22                                                           LACK OF PERSONAL JURISDICTION
      THIS DOCUMENT RELATES TO:                              BY DEFENDANT SK TRADING
23                                                           INTERNATIONAL CO., LTD.
      ALL ACTIONS
24                                                           Date:    September 2, 2021
25                                                           Time:    9:00 a.m.
                                                             Dept:    San Francisco, Courtroom E
26                                                           Judge:   Hon. Jacqueline S. Corley

27
28

      SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                        Case No.: 3:20-cv-3131-JSC
                 Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 2 of 9



 1                                                          TABLE OF CONTENTS
 2
     I.        INTRODUCTION .......................................................................................................................... 1
 3
     II.       ARGUMENT .................................................................................................................................. 1
 4             A.        CORPORATE GOVERNANCE AND ADMINISTRATIVE ACTIVITIES DO
 5                       NOT ESTABLISH SPECIFIC JURISDICTION BASED ON AGENCY. ........................ 2

 6             B.        SKTI DID NOT PARTICIPATE IN OR DIRECT ANTICOMPETITIVE
                         CONDUCT. ........................................................................................................................ 4
 7
     III.      CONCLUSION ............................................................................................................................... 5
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                               ii
          SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                            Case No.: 3:20-cv-3131-JSC
                Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 3 of 9



 1   I.        INTRODUCTION
 2             The question before the Court is whether SKTI, the grandparent Korean entity of SKEA, should
 3   be haled across the ocean to litigate in this forum on the grounds that it purposefully directed the specific
 4   anticompetitive activity alleged in this case or controlled SKEA’s day-to-day trading strategies or
 5   activities. Prior rounds of briefing, after jurisdictional discovery that included production of thousands
 6   of documents and depositions of key personnel, have established that jurisdiction is absent. In
 7   particular, the testimony of two SKTI executives—Jinwoo Jeong and Namho Kim—remains unrebutted
 8   and dispositive: no one at SKTI participated in, directed, or ratified the complex scheme that Plaintiffs
 9   allege in the highly specialized California gasoline market.
10             Plaintiffs’ latest brief and exhibits only confirm those facts. They show that: SKEA traders made
11   their own trading decisions without direction from SKTI and reported their trades to SKTI only after-
12   the-fact for purposes of aggregate risk management; SKTI personnel assisted SKEA with certain risk
13   management and back-office functions, but never controlled SKEA’s day-to-day trading decisions or
14   joint venture activities; and SKTI was oblivious to the details of SKEA’s trading strategies, and had to
15   ask SKEA to explain its trading activity at a rudimentary level when it wanted to know, as every parent
16   corporation does, what its subsidiary was doing. They also show that the April 2015 courtesy visit
17   between Namho Kim and Vitol personnel—which the Court referenced in its Order on jurisdictional
18   discovery (Dkt. 263 (“Order”)), but which Plaintiffs decided not to ask about in the jurisdictional
19   depositions—was, as Mr. Kim has testified, a low-substance “meet-and-greet.” Plaintiffs have failed to
20   establish a basis for personal jurisdiction.
21   II.       ARGUMENT
22             At this stage, allegations and innuendo in the face of a contrary factual record will not do for
23   Plaintiffs. See CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d 1066, 1073 (9th Cir. 2011). Rather,
24   Plaintiffs bear the burden of proof of establishing jurisdiction over SKTI by setting forth “written
25   materials . . . demonstrat[ing] facts which support a finding of jurisdiction” as a matter of law. Data
26   Disc, Inc. v. Sys. Tech. Assocs., Inc., 557 F.2d 1280, 1285 (9th Cir. 1977); see also In re Magnetic
27   Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003). Since SKTI is a Korean corporation, and
28   “[g]reat care and reserve should be exercised when extending our notions of personal jurisdiction into
                                                             1
          SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                            Case No.: 3:20-cv-3131-JSC
              Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 4 of 9



 1   the international field,” Plaintiffs must overcome a “higher jurisdictional barrier” than for a merely out-
 2   of-state defendant. DFSB Kollective Co. v. Bourne, 2012 WL 2376209, at *4 (N.D. Cal. June 22, 2012)
 3   (Corley, J.) (internal quotations omitted) (R&R adopted). Plaintiffs’ new exhibits, like their previous
 4   113 exhibits, fail to show that SKTI directed or controlled the conduct at issue.
 5          A.      CORPORATE GOVERNANCE AND ADMINISTRATIVE ACTIVITIES DO NOT
                    ESTABLISH SPECIFIC JURISDICTION BASED ON AGENCY.
 6

 7          Under “any standard for finding an agency relationship,” the plaintiff must show that the parent

 8   entity “substantially control[led]” the subsidiary. Williams v. Yamaha Motor Co., 851 F.3d 1015, 1024–

 9   25 (9th Cir. 2017). A showing of some “high level control” does not suffice. Teradyne, Inc. v.

10   Astronics Test Sys., Inc., 2020 WL 8173024, at *9 (C.D. Cal. Nov. 6, 2020). Moreover, because only

11   specific personal jurisdiction is at issue, see Order at 11–12, there must be a nexus between the agency

12   relationship and the claim; the plaintiff has to show that the subsidiary was acting as the parent’s agent

13   with respect to the conduct at issue. See Young v. Actions Semiconductor Co., 386 F. App’x 623, 627–

14   28 (9th Cir. 2010); see also Order at 9 (Plaintiffs must show that “SK Trading purposefully directed the

15   specific anticompetitive activity alleged here for personal jurisdiction purposes.”); Order at 8 (Plaintiffs

16   must establish facts that “tether[ ]” the allegedly anticompetitive conduct at issue “to SK Trading as

17   opposed to SK Energy”).

18          The new exhibits offered by Plaintiffs fail on both fronts. These exhibits show nothing more

19   than ordinary parent-subsidiary interactions on matters unrelated to the substance or direction of

20   SKEA’s trading. Start with Exhibits 1 and 2. Plaintiffs claim these exhibits show that SKTI gave

21   “guidance” to SKEA on “operating its business.” Dkt. 332 (“Third Supp.”) at 2. That far overstates the

22   documents themselves. The exhibits show only that Yuchi Tsui, a member of SKTI’s Trading Risk

23   Management team and a non-trader, trained SKEA personnel on compliance with SKTI’s risk

24   management processes, such as SKTI’s after-the-fact trade “reporting protocol,” see id. at 2, and on

25   other routine administrative matters. See Exs. 1, 2. Exhibit 4 is similar; it shows that SKTI set general

26   accounting policies governing how its subsidiaries should account for interest expenses. The fact that

27   SKTI “set[ ] general policies and procedures” and “monitor[ed] . . . [SKEA’s] performance” and

28   compliance with some of those policies through after-the-fact reporting is “insufficient alone or in
                                                           2
      SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                        Case No.: 3:20-cv-3131-JSC
               Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 5 of 9



 1   combination” to establish an agency relationship relevant to specific personal jurisdiction. 1 Sonora
 2   Diamond Corp. v. Superior Ct., 83 Cal. App. 4th 523, 549, 551 (2000); see also In re W. States
 3   Wholesale Nat. Gas Litig., 605 F. Supp. 2d 1118, 1134 (D. Nev. 2009) (“set[ting] general policies and
 4   guidelines regarding best policies and practices, as well as certain overall limits, such as the limit on
 5   VAR” did not establish that the parent company exercised day-to-day control); SKTI Supp. at 8–9. 2
 6            Exhibit 3 is no different. While Plaintiffs say it shows that “SKEA and SKTI worked hand-in-
 7   hand,” Third Supp. at 2, at most, Exhibit 3 shows that SKEA reported completed trades to SKTI for risk
 8   management purposes and that SKEA sometimes needed SKTI’s cooperation in entering those trades
 9   into the software system. That is nothing new, and this after-the-fact review cannot establish that SKTI
10   substantially controlled SKEA’s trading. See, e.g., Dkt. 322 (“SKTI Second Supp.”) at 4–5 (citing Exs.
11   A–F). This exact fact pattern in the commodities trading context was found insufficient in In re Western
12   States Wholesale Natural Gas Litigation, where, as here, the parent company used industry-standard
13   quantitative risk management approaches. 605 F. Supp. 2d at 1134. Plaintiffs’ made-up assertion that
14   the price curve referred to in Exhibit 3 “is used both for valuation and as a guide for future trading” is
15   unsupported. Third Supp. at 3. Exhibit 3 does not say that David Niemann or other SKEA traders relied
16   on price curves in making trading decisions—it reflects an exchange that took place after SKEA made a
17   trade without any input from SKTI. If anything, Exhibit 3 only reinforces that Mr. Niemann “had
18   complete authority to trade as he saw fit” within SKTI’s quantitative risk parameters, since it reflects
19   that he bought 37,000 barrels of CARBOB Premium before SKTI had even set up a code for that
20   product in its trade capture systems. Ex. 3; see also Dkt. 306-1 (“Kim Decl.”) ¶ 7; Dkt. 294 (“First
21   Supp.”), Ex. 76 (Niemann had “full authority in making trading decisions”).
22            Like Exhibit 3, Exhibit 5 only further confirms what SKTI has maintained all along. In it, Ms.
23
     1 Contrary to Plaintiffs’ suggestion (Third Supp. at 4), accounting for financial results does not ratify
24   allegedly unlawful activity leading to those results, for ratification requires both a pre-existing agency
25   relationship and the principal’s knowledge of all material facts, including the facts making the activity
     unlawful. See Dkt. 306 (“SKTI Supp.”) at 3–4.
26   2 Plaintiffs’ emphasis on the labels certain SKEA and SKTI personnel sometimes put on the companies’
27   relationship, Third Supp. at 2, is similarly unavailing. Nothing is more common than corporate affiliates
     referring to themselves as a “single enterprise,” but that type of rhetoric has routinely been held
28   irrelevant to the question of jurisdiction. SKTI Supp. at 6–7.
                                                           3
         SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                           Case No.: 3:20-cv-3131-JSC
               Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 6 of 9



 1   Tsui asks an SKEA trader high-level questions about the “operation method and status of the Vitol JV,”
 2   particularly regarding account settlement issues. Ex. 5. Her questions reflect her and SKTI’s lack of
 3   knowledge about the SKEA trading activity this case is about. SKTI Second Supp. at 4–5 (citing Exs.
 4   G–J); Kim Decl. ¶ 6. About eight months before the exchange in Exhibit 5, SKEA entered into a
 5   separate joint venture with Vitol without any advance input or direction from SKTI; in fact, the joint
 6   venture was already underway a week before SKEA even requested pro forma approval from Namho
 7   Kim. See SKTI Supp. at 16; SKTI Second Supp. at 5. Consistent with Namho Kim’s unrebutted sworn
 8   testimony in his declaration, “SKTI did not attempt to oversee Mr. Niemann’s trading strategies or
 9   require him to get authorization from SKTI before executing individual trades.” Kim Decl. ¶ 7. SKTI
10   could not have exercised the day-to-day control over SKEA trading necessary to establish agency when
11   SKTI personnel did not have advance knowledge of SKEA’s trading strategies and had to ask SKEA to
12   explain the details of those strategies months later. 3
13            B.     SKTI DID NOT PARTICIPATE IN OR DIRECT ANTICOMPETITIVE
                     CONDUCT.
14

15            This Court ordered jurisdictional discovery in part based on Plaintiffs’ “somewhat conclusory”

16   allegation that SKTI participated in a conspiratorial meeting in April 2015. Order at 13. That allegation

17   has collapsed. The unrebutted evidence, including sworn testimony by Namho Kim, shows that this

18   meeting was a short “meet-and-greet” courtesy visit that involved no in-depth discussion of California

19   gasoline, and no discussion of specific Vitol-SKEA transactions, trading strategies, or Vitol-SKEA

20   business ventures. First Supp., Ex. 3, Rog. 1; Kim Decl. ¶ 10. Plaintiffs made the extraordinary tactical

21   decision not to ask a single question of Mr. Kim or Mr. Jeong about this meeting at their depositions,

22   and they did not submit a single relevant exhibit, beyond SKTI’s own interrogatory response, in the

23   prior two rounds of supplemental briefing. Having functionally abandoned their prior unfounded

24   accusation, Plaintiffs now claim that an innocuous reference in Exhibit 6 to “opportunities and

25
     3 In arguing “SKTI has emphasized to this Court about how it has no experience with or knowledge of
26   SKEA’s business,” Third Supp. at 2, Plaintiffs misstate SKTI’s position. SKTI has never claimed it
27   knew nothing about SKEA’s business. Instead, the unrebutted testimony has made clear that SKTI
     lacked the experience and expertise to exert control over the day-to-day trading in the complex
28   California gasoline spot market. Kim Decl. ¶ 6.
                                                               4
         SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                           Case No.: 3:20-cv-3131-JSC
               Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 7 of 9



 1   synergies” can resurrect their allegation that the meeting was conspiratorial. Plaintiffs’ gambit boils
 2   down to this: (1) justify jurisdictional discovery by alleging without evidence that the April 2015
 3   meeting was conspiratorial; (2) deliberately avoid developing a factual record about the meeting during
 4   depositions; and (3) point to a single innocuous email and insinuate that the absence of other relevant
 5   evidence beyond the interrogatory response and Kim Declaration is somehow the result of wrongdoing
 6   and “underscores the need” for still more “discovery as to SKTI.” 4 Third Supp. at 5.
 7            An email referencing generic “synergies and opportunities” is consistent with the sworn
 8   testimony that the meeting was a short “meet-and-greet” courtesy visit. SKTI and Vitol are trading
 9   companies that regularly conduct business with one another; a meeting of trading counterparties is not
10   inherently suspicious. Plaintiffs’ argument that such anodyne language must be code for conspiracy is
11   both absurd and contrary to law. “[C]onduct as consistent with permissible competition as with illegal
12   conspiracy does not, standing alone, support an inference of antitrust conspiracy.” Matsushita Elec.
13   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588 (1986); see also In re Citric Acid Litig., 191 F.3d
14   1090, 1103 (9th Cir. 1999). 5 Plaintiffs have produced no evidence to support their allegation that the
15   meeting was conspiratorial, and dispositive testimony shows that it was not.
16   III.     CONCLUSION
17            The Court should dismiss the Complaint against SKTI for lack of personal jurisdiction.
18

19
     4 Plaintiffs object that Exhibit 6 (which does not hit on any of the agreed-upon jurisdictional discovery
20   search terms) was produced by Vitol, not the SK Defendants. See Third Supp. at 1, 5. That is both
21   unremarkable and irrelevant. Document retention policies differ across custodians and firms, so it is
     unexceptional that a six-year-old document might exist in one custodial collection but not another. At
22   any rate, none of this—and certainly not the innuendo about phone records (which were outside the
     scope) and withheld privileged documents (which, contrary to Plaintiffs’ mischaracterization, amount to
23   only 19% of the logged entries during jurisdictional discovery, the majority of which relate to a state
     regulatory action that is tangential at best to jurisdiction), see id. at 3, 5 n.3—bears on the dispositive
24
     question of whether the evidence establishes personal jurisdiction.
25   5 Plaintiffs’ cited case involved detailed allegations of collusive conduct, not just inferences drawn from
     two words in a single email. See Precision Assocs., Inc. v. Panalpina World Transp. (Holding) Ltd.,
26   2013 WL 6481195, at *18 (E.D.N.Y. Sept. 20, 2013) (plaintiffs provided “examples of how employees
27   of one corporate family member would report back to its corporate affiliates regarding the collusive
     surcharges and request that they be implemented,” and parent defendants had entered into guilty pleas
28   regarding similar antitrust violations).
                                                          5
         SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                           Case No.: 3:20-cv-3131-JSC
            Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 8 of 9



 1   DATED: August 18, 2021
 2                                         COVINGTON & BURLING LLP
 3

 4                                         By: /s/ Jeffrey M. Davidson
                                           JEFFREY M. DAVIDSON (SBN 248620)
 5                                           (jdavidson@cov.com)
                                           PHILLIP WARREN (SBN 89744)
 6                                           (pwarren@cov.com)
                                           JOAN R. LI (SBN 312024)
 7                                          (jli@cov.com)
                                           HANNAH M. CHARTOFF (SBN 324529)
 8                                          (hchartoff@cov.com)
                                           COVINGTON & BURLING LLP
 9                                         Salesforce Tower
                                           415 Mission Street, Suite 5400
10                                         San Francisco, California 94105-2533
                                           Telephone: (415) 591-6000
11                                         Facsimile: (415) 591-6091
12
                                           JOHN S. PLAYFORTH (pro hac vice)
13                                          (jplayforth@cov.com)
                                           LAURA E. BROOKOVER (pro hac vice)
14                                          (lbrookover@cov.com)
                                           ALEXANDER J. CAVE (pro hac vice)
15                                           (acave@cov.com)
                                           COVINGTON & BURLING LLP
16                                         One CityCenter
                                           850 Tenth Street, NW
17                                         Washington, DC 20001-4956
                                           Telephone: (202) 662-6000
18                                         Facsimile: (202) 662-6291
19

20

21

22

23

24

25

26

27
28
                                                 6
      SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                        Case No.: 3:20-cv-3131-JSC
              Case 3:20-cv-03131-JSC Document 337 Filed 08/18/21 Page 9 of 9



 1                                                K&L GATES LLP
 2

 3                                                By: /s/ Michael E. Martinez
                                                  MICHAEL E. MARTINEZ (pro hac vice)
 4                                                 (michael.martinez@klgates.com)
                                                  LAUREN NORRIS DONAHUE (pro hac vice)
 5                                                 (lauren.donahue@klgates.com)
                                                  CLIFFORD C. HISTED (pro hac vice)
 6                                                 (clifford.histed@klgates.com)
                                                  STEPHEN M. HUMENIK (pro hac vice)
 7                                                 (stephen.humenik@klgates.com)
                                                  BRIAN J. SMITH (pro hac vice)
 8                                                 (brian.j.smith@klgates.com)
                                                  JOHN E. SUSORENY (pro hac vice)
 9                                                 (john.susoreny@klgates.com)
                                                  K&L GATES LLP
10                                                70 W. Madison St., Suite 3300
                                                  Chicago, Illinois 60602
11                                                Telephone: (312) 372-1121
                                                  Facsimile: (312) 827-8000
12

13                                                Attorneys for Defendant
                                                  SK TRADING INTERNATIONAL CO., LTD.
14

15

16                                              ATTESTATION
17          I, Jeffrey M. Davidson, hereby attest, pursuant to N.D. Cal. Civil L.R. 5-1, that the concurrence
18   to the filing of this document has been obtained from each signatory hereto.
19

20    DATED: August 18, 2021                                 By: /s/ Jeffrey M. Davidson
                                                                 Jeffrey M. Davidson
21

22

23

24

25

26

27
28
                                                         7
      SKTI’S THIRD SUPPLEMENTAL BRIEF ISO MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION;
                                        Case No.: 3:20-cv-3131-JSC
